 

Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of February 1, 2007 by
and between Global GP LLC, a Delaware limited liability company (the “Company”),
and Edward J. Faneuil (the “Executive”).

WHEREAS, the Company and the Executive have agreed that the Executive will be
employed as the Company’s Executive Vice President and General Counsel; and

WHEREAS, the Company and the Executive mutually desire to formalize the
employment arrangement of the Executive and to agree upon the terms of the
Executive’s employment by the Company and, in addition, to agree as to certain
benefits of said employment; and

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and the Executive hereby agree as
follows:


1.             EMPLOYMENT AND TERM OF EMPLOYMENT.  EFFECTIVE AS OF JULY 1, 2006
(THE “EFFECTIVE DATE”) AND CONTINUING FOR THE PERIOD OF TIME SET FORTH HEREIN,
THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT.  UNLESS SOONER TERMINATED PURSUANT TO OTHER
PROVISIONS HEREIN, THE COMPANY AGREES TO EMPLOY THE EXECUTIVE FOR THE PERIOD
BEGINNING ON THE EFFECTIVE DATE AND ENDING ON DECEMBER 31, 2008 (THE “INITIAL
TERM”). IN THE EVENT THAT THE COMPANY AND THE EXECUTIVE RENEW THIS AGREEMENT FOR
ONE OR MORE ADDITIONAL PERIODS, EACH OF THE INITIAL TERM AND ANY RENEWAL PERIODS
SHALL BE REFERRED TO AS THE “TERM.”


2.             POSITION AND DUTIES.  DURING THE TERM, THE COMPANY SHALL EMPLOY
THE EXECUTIVE AS THE EXECUTIVE VICE PRESIDENT AND GENERAL COUNSEL OF THE
COMPANY, OR IN SUCH OTHER POSITIONS AS THE PARTIES MUTUALLY AGREE.  THE
EXECUTIVE SHALL HAVE SUCH POWERS AND DUTIES AND RESPONSIBILITIES AS ARE
CUSTOMARY TO SUCH POSITION AND AS ARE ASSIGNED TO THE EXECUTIVE BY THE BOARD OF
DIRECTORS OR THE CHIEF EXECUTIVE OFFICER AND PRESIDENT OF THE COMPANY IN
CONNECTION WITH THE EXECUTIVE’S SERVICE AS CHIEF LEGAL OFFICER OF THE COMPANY. 
THE EXECUTIVE’S EMPLOYMENT SHALL ALSO BE SUBJECT TO THE POLICIES MAINTAINED AND
ESTABLISHED BY THE COMPANY THAT ARE OF GENERAL APPLICABILITY TO THE COMPANY’S
EMPLOYEES, AS SUCH POLICIES MAY BE AMENDED FROM TIME TO TIME.


3.             OTHER INTERESTS.  DURING THE TERM, THE EXECUTIVE SHALL DEVOTE
SUCH OF HIS WORKING TIME, ATTENTION, ENERGIES AND BUSINESS EFFORTS TO HIS DUTIES
AND RESPONSIBILITIES AS THE EXECUTIVE VICE PRESIDENT AND GENERAL COUNSEL OF THE
COMPANY AS ARE REASONABLY NECESSARY TO CARRY OUT THE DUTIES AND RESPONSIBILITIES
GENERALLY PERTAINING TO THAT OFFICE.  DURING THE TERM, THE COMPANY AND THE
EXECUTIVE AGREE THAT WITH THE PRIOR APPROVAL OF THE BOARD OF DIRECTORS OF THE
COMPANY (THE “BOARD”), THE EXECUTIVE MAY ENGAGE IN OTHER BUSINESS ACTIVITIES
THAT DO NOT CONFLICT WITH THE BUSINESS AND AFFAIRS OF THE COMPANY OR INTERFERE
WITH THE EXECUTIVE’S PERFORMANCE OF HIS DUTIES AND RESPONSIBILITIES HEREUNDER.


--------------------------------------------------------------------------------



 


4.             DUTY OF LOYALTY; INDEMNIFICATION.


(A)           THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE EXECUTIVE OWES A
FIDUCIARY DUTY OF LOYALTY TO ACT AT ALL TIMES IN THE BEST INTERESTS OF THE
COMPANY.  IN KEEPING WITH SUCH DUTY, THE EXECUTIVE SHALL MAKE FULL DISCLOSURE TO
THE COMPANY OF ALL BUSINESS OPPORTUNITIES THAT COME TO HIS ATTENTION PERTAINING
TO THE BUSINESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES AND SHALL NOT ACT UPON
OR APPROPRIATE FOR THE EXECUTIVE’S OWN BENEFIT BUSINESS OPPORTUNITIES CONCERNING
THE BUSINESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES WITHOUT THE EXPRESS
WRITTEN  PERMISSION OF THE BOARD.


(B)           THE COMPANY SHALL INDEMNIFY THE EXECUTIVE TO THE EXTENT PERMITTED
BY THE COMPANY’S FIRST AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT,
AS MAY BE AMENDED FROM TIME TO TIME, AND BY APPLICABLE LAW, AGAINST ALL
REASONABLE COSTS, CHARGES AND EXPENSES, INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES, INCURRED OR SUSTAINED BY THE EXECUTIVE IN CONNECTION
WITH ANY ACTION, SUIT OR PROCEEDING TO WHICH THE EXECUTIVE MAY BE MADE A PARTY
BY REASON OF BEING AN OFFICER, DIRECTOR OR EMPLOYEE OF THE COMPANY OR ITS
AFFILIATES.  IN CONNECTION WITH THE FOREGOING, THE EXECUTIVE WILL BE COVERED
UNDER ANY LIABILITY INSURANCE POLICIES THAT PROTECT OTHER OFFICERS OF THE
COMPANY OR ITS AFFILIATES, SUBJECT TO THE TERMS AND CONDITIONS OF SUCH POLICIES.


5.             PLACE OF PERFORMANCE.  SUBJECT TO SUCH BUSINESS TRAVEL FROM TIME
TO TIME AS MAY BE REASONABLY REQUIRED IN THE DISCHARGE OF HIS DUTIES AND
RESPONSIBILITIES AS THE EXECUTIVE VICE PRESIDENT AND GENERAL COUNSEL OF THE
COMPANY, THE EXECUTIVE SHALL PERFORM HIS OBLIGATIONS HEREUNDER IN, OR WITHIN
FORTY (40) MILES OF, WALTHAM, MASSACHUSETTS.


6.             COMPENSATION.


(A)           BASE SALARY.  DURING THE TERM, THE EXECUTIVE SHALL BE ENTITLED TO
A BASE SALARY AS DESCRIBED IN THIS PARAGRAPH 6(A).  THE EXECUTIVE SHALL RECEIVE
A BASE SALARY FOR THE TWELVE (12) MONTH PERIOD COMMENCING ON THE EFFECTIVE DATE
(THE “INITIAL PERIOD”) OF THREE HUNDRED FIFTY-EIGHT THOUSAND FIFTY AND 00/100
($358,050.00) DOLLARS. THEREAFTER, THE EXECUTIVE’S BASE SALARY WILL BE REVIEWED
BY THE COMPENSATION COMMITTEE OF THE BOARD (THE “COMPENSATION COMMITTEE”) FROM
TIME TO TIME, BUT NO LESS FREQUENTLY THAN ANNUALLY, AT WHICH TIME THE
EXECUTIVE’S BASE SALARY MAY BE ADJUSTED IN THE DISCRETION OF THE COMPENSATION
COMMITTEE.  THE EXECUTIVE’S BASE SALARY, AS ESTABLISHED IN ACCORDANCE WITH THIS
PARAGRAPH 6(A), IS HEREAFTER REFERRED TO AS “BASE SALARY”.  THE BASE SALARY
SHALL BE PAID IN EQUAL INSTALLMENTS PURSUANT TO THE COMPANY’S CUSTOMARY PAYROLL
POLICIES AND PROCEDURES IN FORCE AT THE TIME OF PAYMENT.


(I)            BONUS.   DURING THE TERM, THE EXECUTIVE SHALL BE ENTITLED TO
RECEIVE DISCRETIONARY BONUSES AS MAY BE AUTHORIZED BY THE COMPENSATION
COMMITTEE.


(II)           ALL BONUSES HEREUNDER, IF ANY, SHALL BE PAID TO THE EXECUTIVE NO
LATER THAN MARCH 15 OF THE CALENDAR YEAR IMMEDIATELY FOLLOWING THE CALENDAR YEAR
IN WHICH SUCH BONUSES ARE EARNED.


(III)          LONG-TERM INCENTIVE PLAN/SECONDARY BONUS ARRANGEMENT.  AS OF THE
DATE HEREOF, THE COMPANY HAS NOT IMPLEMENTED A LONG-TERM INCENTIVE PLAN

2


--------------------------------------------------------------------------------



AS OTHERWISE PRELIMINARILY DESCRIBED IN GLOBAL PARTNERS LP’S PROSPECTUS FOR ITS
INITIAL PUBLIC OFFERING (THE “LTIP”).  IF AND WHEN THE LTIP IS IMPLEMENTED, THE
EXECUTIVE WILL BE ELIGIBLE TO PARTICIPATE IN THE LTIP ON THE SAME GENERAL BASIS
AS THE OTHER EXECUTIVE OFFICERS OF THE COMPANY, BUT THE TERMS AND THE ECONOMIC
LEVEL OF THE EXECUTIVE’S PARTICIPATION SHALL BE DETERMINED BY THE COMPENSATION
COMMITTEE, IN ITS DISCRETION.


(B)           EXPENSES.  DURING THE TERM, THE COMPANY SHALL PAY OR REIMBURSE THE
EXECUTIVE FOR ALL REASONABLE EXPENSES INCURRED BY THE EXECUTIVE ON BUSINESS
TRIPS, AND FOR ALL OTHER BUSINESS AND ENTERTAINMENT EXPENSES REASONABLY INCURRED
OR PAID BY HIM DURING THE TERM IN THE PERFORMANCE OF HIS SERVICES UNDER THIS
AGREEMENT, IN ACCORDANCE WITH PAST PRACTICE AND WITH THE COMPANY’S EXPENSE
REIMBURSEMENT POLICY AS IN EFFECT FROM TIME TO TIME UPON  PRESENTATION OF
EXPENSE STATEMENTS OR VOUCHERS OR SUCH OTHER SUPPORTING DOCUMENTATION AS THE
COMPANY MAY REASONABLY REQUIRE.


(C)           FRINGE AND EMPLOYEE BENEFITS.  DURING THE TERM, THE EXECUTIVE
SHALL BE ENTITLED TO PARTICIPATE IN THE COMPANY’S HEALTH INSURANCE, PENSION,
401(K) AND OTHER EMPLOYEE BENEFIT PLANS (AS SUCH PLANS MAY BE AMENDED BY THE
COMPANY FROM TIME TO TIME IN ITS DISCRETION, SUBJECT TO ANY APPLICABLE LAWS,
RULES, AND REGULATIONS AND THE TERMS OF SUCH PLANS) IN ACCORDANCE WITH THE TERMS
OF SUCH PLANS AND THE COMPANY’S POLICIES AND ON THE SAME GENERAL BASIS AS OTHER
EMPLOYEES OF THE COMPANY.  DURING THE TERM, THE COMPANY WILL ALSO PROVIDE THE
EXECUTIVE WITH ADDITIONAL FRINGE BENEFITS CONSISTENT WITH BENEFITS PROVIDED TO
THE EXECUTIVE UNDER PRIOR ARRANGEMENTS AND IN ACCORDANCE WITH PAST PRACTICE,
WITH THOSE BENEFITS LISTED ON ATTACHED EXHIBIT “A”, AND WITH SUCH OTHER BENEFITS
AS MAY BE APPROVED BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF
THE COMPANY. NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS LIMITING THE
ABILITY OF THE COMPANY TO AMEND OR TERMINATE ANY EMPLOYEE BENEFIT PLAN OR
COMPANY POLICY.


(D)           VACATION.  DURING THE TERM, THE EXECUTIVE SHALL BE ELIGIBLE FOR
FOUR (4) WEEKS OF PAID VACATION EACH CALENDAR YEAR IN ACCORDANCE WITH THE NORMAL
VACATION POLICY OR PLAN OF THE COMPANY.


7.             TERMINATION.


(A)           DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, A “CHANGE IN
CONTROL” SHALL OCCUR ON THE DATE THAT ANY ONE PERSON, ENTITY OR GROUP (OTHER
THAN ALFRED SLIFKA, RICHARD SLIFKA OR ERIC SLIFKA, OR THEIR RESPECTIVE FAMILY
MEMBERS OR ENTITIES THEY CONTROL, INDIVIDUALLY OR IN THE AGGREGATE, DIRECTLY OR
INDIRECTLY (COLLECTIVELY REFERRED TO HEREINAFTER AS THE “SLIFKAS”)) ACQUIRES
OWNERSHIP OF THE MEMBERSHIP INTERESTS OF THE COMPANY THAT, TOGETHER WITH THE
MEMBERSHIP INTERESTS OF THE COMPANY ALREADY HELD BY SUCH PERSON, ENTITY OR
GROUP, CONSTITUTES MORE THAN 50% OF THE TOTAL VOTING POWER OF THE MEMBERSHIP
INTERESTS OF THE COMPANY; PROVIDED, HOWEVER, IF ANY ONE PERSON, ENTITY OR GROUP
IS CONSIDERED TO OWN MORE THAN 50% OF THE TOTAL VOTING POWER OF THE MEMBERSHIP
INTERESTS OF THE COMPANY, THE ACQUISITION OF ADDITIONAL MEMBERSHIP INTERESTS BY
THE SAME PERSON, ENTITY OR GROUP SHALL NOT BE DEEMED TO BE A CHANGE IN CONTROL. 
THE DEFINITION OF “CHANGE IN CONTROL” SHALL BE INTERPRETED, TO THE EXTENT
APPLICABLE, TO COMPLY WITH SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986
(THE “CODE”), AND THE PROVISIONS OF TREASURY NOTICE 2005-1, PROPOSED TREASURY
REGULATION SECTION 1.409A AND ANY SUCCESSOR STATUTE, REGULATION AND GUIDANCE
THERETO; PROVIDED, HOWEVER, AN INTERPRETATION IN COMPLIANCE WITH SECTION

3


--------------------------------------------------------------------------------


409A of the Code shall not expand the definition of Change in Control in any way
or cause an acquisition by the Slifkas to result in a Change in Control.  For
purposes of this Agreement, “Constructive Termination” shall mean termination of
the Executive’s employment by the Executive as a result of (i) a breach by the
Company of a material provision of this Agreement, which breach is not cured
within thirty (30) days of the Company’s receipt of notice of such breach from
the Executive, (ii) the failure of any successor (whether direct or indirect, by
purchase, merger or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in accordance with the terms of paragraph 14 hereof, which failure is
not cured within thirty (30) days of the Company’s receipt of notice of such
failure from the Executive, or (iii) any material diminution, without the
Executive’s written consent, in the Executive’s working conditions consisting of
(A) a material reduction in the Executive’s duties and responsibilities as
Executive Vice-President and General Counsel of the Company, (B) any change in
the reporting structure so that the Executive no longer reports to the President
or Chief Executive Officer of the Company, or (C) a relocation of the
Executive’s place of work further than forty (40) miles from Waltham,
Massachusetts.  For purposes of clarification, Constructive Termination shall
not include a change in reporting structure as a result of the Company becoming
a subsidiary of an unrelated entity, including, without limitation, a change
whereby the Executive is not the chief legal officer or general counsel of the
acquiring or parent entity or must report to the chief legal officer or general
counsel of a currently unaffiliated parent corporation or entity.  For purposes
of this Agreement, a “Notice of Termination” shall mean a notice which shall (I)
state the effective date of such termination, (II) indicate the specific
termination provision in this Agreement relied upon, and (III) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.


(B)           DEATH AND DISABILITY.  THE EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL
TERMINATE AUTOMATICALLY UPON HIS DEATH.  THE COMPANY, IN ITS DISCRETION, MAY
TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER DUE TO THE EXECUTIVE’S
DISABILITY.  FOR PURPOSES OF THE AGREEMENT, “DISABILITY” SHALL MEAN A PHYSICAL
OR MENTAL DISABILITY OR IMPAIRMENT WHICH RENDERS THE EXECUTIVE UNABLE, WITH OR
WITHOUT REASONABLE ACCOMMODATION, TO PERFORM THE ESSENTIAL FUNCTIONS OF THE
EXECUTIVE’S DUTIES TO THE COMPANY FOR A PERIOD OF AT LEAST NINETY (90)
CONSECUTIVE DAYS AND, FOLLOWING THE EXPIRATION OF THE INITIAL 90-DAY PERIOD, THE
COMPANY HAS RECEIVED THE OPINION OF A MEDICAL DOCTOR OR OTHER APPROPRIATE HEALTH
CARE PROVIDER, IN EITHER CASE SELECTED SOLELY BY THE COMPANY, THAT SUCH PHYSICAL
OR MENTAL DISABILITY OR IMPAIRMENT IS EXPECTED TO CONTINUE FOR AT LEAST AN
ADDITIONAL NINETY (90) CONSECUTIVE DAYS.


(C)           TERMINATION BY THE COMPANY FOR CAUSE.  THE COMPANY MAY TERMINATE
THE EXECUTIVE’S EMPLOYMENT HEREUNDER FOR CAUSE FOLLOWING (I) REASONABLE NOTICE
TO THE EXECUTIVE SETTING FORTH IN DETAIL THE NATURE OF SUCH CAUSE AND THE DATE
AND TIME ESTABLISHED FOR A HEARING BEFORE THE BOARD OF DIRECTORS OF THE COMPANY,
(II) AN OPPORTUNITY TO BE HEARD BEFORE THE BOARD OF DIRECTORS OF THE COMPANY AT
THE CONCLUSION OF SUCH NOTICE PERIOD, AT WHICH THE EXECUTIVE SHALL BE ENTITLED
TO REPRESENTATION BY COUNSEL AND (III) A DETERMINATION BY A MAJORITY VOTE OF THE
BOARD THAT THE COMPANY HAS CAUSE TO TERMINATE EXECUTIVE’S EMPLOYMENT.   FOR THE
PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN THE EXECUTIVE (I) HAS ENGAGED IN
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN THE PERFORMANCE OF HIS DUTIES,
(II) HAS COMMITTED AN ACT OF FRAUD, EMBEZZLEMENT OR WILLFUL BREACH OF A
FIDUCIARY DUTY TO THE COMPANY OR ANY OF ITS SUBSIDIARIES (INCLUDING THE
UNAUTHORIZED DISCLOSURE OF ANY MATERIAL SECRET, CONFIDENTIAL AND/OR PROPRIETARY
INFORMATION,

4


--------------------------------------------------------------------------------


knowledge or data of the Company or any of its subsidiaries); (iii) has been
convicted of (or pleaded no contest to) a crime involving fraud, dishonesty or
moral turpitude or any felony or (iv) has breached any material provision of
this Agreement, which breach is not cured within thirty (30) days of Executive’s
receipt of written notice of such breach; provided, however, there shall be no
opportunity to cure a breach of either Section 11 or 12 of this Agreement.


(D)           TERMINATION BY THE COMPANY WITHOUT CAUSE.  THE COMPANY MAY
IMMEDIATELY TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER WITHOUT CAUSE, BY
GIVING A SIXTY (60)-DAY NOTICE OF TERMINATION TO THE EXECUTIVE.


(E)           TERMINATION BY THE EXECUTIVE.  THE EXECUTIVE MAY TERMINATE HIS
EMPLOYMENT HEREUNDER AT ANY TIME FOR ANY REASON WHATSOEVER, IN THE SOLE
DISCRETION OF THE EXECUTIVE, BY GIVING A SIXTY (60)-DAY NOTICE OF TERMINATION TO
THE COMPANY.


(F)            CONSTRUCTIVE TERMINATION; BREACH BY THE COMPANY.  NOTWITHSTANDING
ANY OTHER PROVISION HEREOF, THE EXECUTIVE MAY TERMINATE HIS EMPLOYMENT HEREUNDER
FOR CONSTRUCTIVE TERMINATION IF THE EXECUTIVE GIVES NOTICE OF TERMINATION, AND
THE COMPANY DOES NOT TAKE THE ACTIONS NECESSARY TO ELIMINATE THE CIRCUMSTANCES
CONSTITUTING THE BASIS FOR CONSTRUCTIVE TERMINATION WITHIN THIRTY (30) DAYS
AFTER RECEIPT OF SUCH NOTICE OF TERMINATION.


(G)           DEEMED RESIGNATION.  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED
FOR ANY REASON, THEN SUCH TERMINATION SHALL CONSTITUTE AN AUTOMATIC RESIGNATION
OF THE EXECUTIVE AS AN OFFICER OF THE COMPANY AND EACH AFFILIATE OF THE COMPANY,
AND, IF APPLICABLE, AN AUTOMATIC RESIGNATION OF THE EXECUTIVE FROM THE BOARD OF
DIRECTORS OF THE COMPANY AND FROM THE BOARD OF DIRECTORS OF ANY AFFILIATE OF THE
COMPANY AND FROM THE BOARD OF DIRECTORS OR SIMILAR GOVERNING BODY OF ANY
CORPORATION, LIMITED LIABILITY COMPANY OR OTHER ENTITY IN WHICH THE COMPANY OR
ANY OF ITS AFFILIATES HOLDS AN EQUITY INTEREST AND WITH RESPECT TO WHICH BOARD
OR SIMILAR GOVERNING BODY THE EXECUTIVE SERVES AS THE COMPANY’S OR SUCH
AFFILIATE’S DESIGNEE OR OTHER REPRESENTATIVE.

(h)           Return of Company Property. All documents, records and files, in
any media of whatever kind and description, relating to the business, present or
otherwise, of the Company or any of its affiliates, whether or not prepared by
the Executive, and any copies, in whole or in part thereof, and other Company
property, including without limitation, computers, cell phones, other electronic
devices, discs and customer lists (the “Property”) shall be the exclusive
property of the Company. Executive agrees to safeguard all Property and to
surrender to the Company upon termination of his employment or at such earlier
time or times as the Company’s Chief Executive Officer or his designee may
specify, all Property then in his possession or control.


8.             COMPENSATION UPON TERMINATION.  UPON TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT FOR ANY REASON, THE EXECUTIVE SHALL RECEIVE PAYMENT OF
(I) THE EXECUTIVE’S BASE SALARY, AS THEN IN EFFECT, THROUGH THE DATE OF
TERMINATION OF EMPLOYMENT (THE “DATE OF TERMINATION”), (II) ALL THE EXECUTIVE’S
EARNED, BUT UNPAID, BONUSES, AND (III) ALL ACCRUED VACATION, EXPENSE
REIMBURSEMENTS AND ANY OTHER BENEFITS (OTHER THAN SEVERANCE BENEFITS, EXCEPT AS
PROVIDED BELOW) DUE TO THE EXECUTIVE THROUGH THE DATE OF TERMINATION IN
ACCORDANCE WITH ESTABLISHED COMPANY PLANS AND POLICIES OR APPLICABLE LAW (THE
“ACCRUED OBLIGATIONS”).  IN ADDITION, THE FOLLOWING SHALL APPLY:

5


--------------------------------------------------------------------------------



 


(A)           TERMINATION FOR CAUSE; VOLUNTARY TERMINATION; TERMINATION DUE TO
DEATH.  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE, BY
THE EXECUTIVE VOLUNTARILY (FOR REASONS OTHER THAN CONSTRUCTIVE TERMINATION), OR
BY REASON OF THE EXECUTIVE’S DEATH, THEN THE EXECUTIVE (OR HIS ESTATE, IF
APPLICABLE) WILL RECEIVE PAYMENT OF THE ACCRUED OBLIGATIONS, BUT EXECUTIVE SHALL
NOT BE ENTITLED TO ANY OTHER COMPENSATION OR BENEFITS FROM THE COMPANY, EXCEPT
TO THE EXTENT PROVIDED UNDER ANY COMPANY BENEFIT AND/OR COMPENSATION PLAN OR AS
MAY BE REQUIRED BY LAW.


(B)           TERMINATION BY THE COMPANY WITHOUT CAUSE; CONSTRUCTIVE
TERMINATION.  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT
CAUSE OR BY THE EXECUTIVE FOR CONSTRUCTIVE TERMINATION, THEN THE COMPANY SHALL
PAY TO THE EXECUTIVE AN AMOUNT EQUAL TO THE BASE SALARY AS IN EFFECT ON THE DATE
OF TERMINATION, MULTIPLIED BY TWO (2) (THE “SEVERANCE AMOUNT”).  THE EXECUTIVE
SHALL BE PAID THE SEVERANCE AMOUNT IN TWENTY-FOUR (24) EQUAL MONTHLY
INSTALLMENTS COMMENCING ON THE FIRST DAY OF THE MONTH FOLLOWING THE DATE OF
TERMINATION. IN ADDITION, THE COMPANY SHALL PROVIDE HEALTH CARE CONTINUATION
COVERAGE BENEFITS TO THE EXECUTIVE PURSUANT TO THE CONSOLIDATED OMNIBUS BUDGET
RECONCILIATION ACT OF 1985 (“COBRA”) AND SHALL CONTINUE TO PAY THE APPLICABLE
PERCENTAGE OF THE MEDICAL INSURANCE PREMIUM THE COMPANY PAYS FOR ACTIVE
EMPLOYEES TOWARDS EXECUTIVE’S COBRA COVERAGE DURING THE EXECUTIVE’S APPLICABLE
COBRA COVERAGE PERIOD NOT TO EXCEED A MAXIMUM OF EIGHTEEN (18) MONTHS FOLLOWING
THE DATE OF TERMINATION.  THE COMPANY’S OBLIGATION TO PROVIDE COBRA BENEFITS TO
THE EXECUTIVE SHALL BE SUBJECT TO THE EXECUTIVE MAKING AN EFFECTIVE ELECTION IN
ACCORDANCE WITH COBRA. NOTWITHSTANDING THE FOREGOING, IN NO EVENT MAY THE
EXECUTIVE TERMINATE HIS EMPLOYMENT FOR CONSTRUCTIVE TERMINATION PURSUANT TO
CIRCUMSTANCES DESCRIBED IN PARAGRAPH 7(A)(III) UNTIL AFTER A CHANGE IN CONTROL
OCCURS.  IN EXCHANGE FOR AND AS A REQUIREMENT TO RECEIVE THE COMPENSATION SET
FORTH IN THIS SECTION 8(B) OF THIS AGREEMENT, THE EXECUTIVE AND COMPANY (AND ITS
AFFILIATES) SHALL NEGOTIATE, IN GOOD FAITH, AND ENTER INTO A GENERAL RELEASE OF
CLAIMS ACCRUED AS OF THE DATE THEREOF IN FAVOR OF THE COMPANY AND ITS
AFFILIATES.  THE FORM AND SCOPE OF SUCH RELEASE SHALL BE ACCEPTABLE TO THE
COMPANY AND ITS AFFILIATES, THE APPROVAL OF WHICH SHALL NOT BE UNREASONABLY
WITHHELD BY THE COMPANY AND ITS AFFILIATES.


(C)           DELAY IN PAYMENTS.  NOTWITHSTANDING ANY OTHER PROVISION WITH
RESPECT TO THE TIMING OF PAYMENTS UNDER PARAGRAPH 8(B) OR OTHER PAYMENTS SUBJECT
TO SECTION 409A(A)(2)(B) OF THE CODE, IF, AT THE TIME OF THE EXECUTIVE’S
TERMINATION, THE EXECUTIVE IS DEEMED TO BE A “SPECIFIED EMPLOYEE” (WITHIN THE
MEANING OF SECTION 409A OF THE CODE, AND ANY SUCCESSOR STATUTE, REGULATION AND
GUIDANCE THERETO) OF THE COMPANY, THEN ONLY TO THE EXTENT NECESSARY TO COMPLY
WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE, ANY PAYMENTS TO WHICH THE
EXECUTIVE MAY BECOME ENTITLED UNDER PARAGRAPH 8 WHICH ARE SUBJECT TO SECTION
409A OF THE CODE (AND NOT OTHERWISE EXEMPT FROM ITS APPLICATION) OR OTHER
PAYMENTS SUBJECT TO SECTION 409A(A)(2)(B) OF THE CODE WILL BE WITHHELD UNTIL THE
FIRST BUSINESS DAY OF THE SEVENTH MONTH FOLLOWING THE DATE OF TERMINATION, AT
WHICH TIME THE EXECUTIVE SHALL BE PAID AN AGGREGATE AMOUNT EQUAL TO SIX (6)
MONTHS OF PAYMENTS OTHERWISE DUE TO THE EXECUTIVE, AS APPLICABLE.  AFTER THE
FIRST BUSINESS DAY OF THE SEVENTH MONTH FOLLOWING THE DATE OF TERMINATION AND
CONTINUING EACH MONTH THEREAFTER, THE EXECUTIVE SHALL BE PAID THE REGULAR
PAYMENTS OTHERWISE DUE TO THE EXECUTIVE IN ACCORDANCE WITH THE TERMS OF
PARAGRAPH 8(B) OR OTHER PAYMENT ARRANGEMENTS SUBJECT TO SECTION 409A(A)(2)(B) OF
THE CODE, AS APPLICABLE.

6


--------------------------------------------------------------------------------



 


9.             GROSS UP PAYMENTS.  THE COMPANY WILL REIMBURSE THE EXECUTIVE FOR
ANY AND ALL FEDERAL EXCISE TAXES AND PENALTIES (OTHER THAN PENALTIES IMPOSED AS
A RESULT OF THE EXECUTIVE’S ACTIONS), AND ANY TAXES IMPOSED UPON SUCH
REIMBURSEMENT AMOUNTS, INCLUDING, BUT NOT LIMITED TO, ANY FEDERAL, STATE AND
LOCAL INCOME TAXES, EMPLOYMENT TAXES, AND OTHER TAXES, IF ANY, WHICH MAY BECOME
DUE PURSUANT TO THE APPLICATION OF SECTIONS 4999 OF THE CODE ON ANY PAYMENTS TO
THE EXECUTIVE IN CONNECTION WITH THIS AGREEMENT.


10.           SECTION 409A.  THE PARTIES HERETO INTEND THAT THIS AGREEMENT
COMPLY WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE AND RELATED REGULATIONS
AND TREASURY PRONOUNCEMENTS (“SECTION 409A”).  IF ANY PROVISION PROVIDED HEREIN
RESULTS IN THE IMPOSITION OF AN ADDITIONAL TAX UNDER THE PROVISIONS OF SECTION
409A, THE EXECUTIVE AND THE COMPANY AGREE THAT ANY SUCH PROVISION WILL BE
REFORMED TO AVOID IMPOSITION OF ANY SUCH ADDITIONAL TAX IN THE MANNER THAT THE
EXECUTIVE AND THE COMPANY MUTUALLY AGREE IS APPROPRIATE TO COMPLY WITH
SECTION 409A.  NOTWITHSTANDING THE FOREGOING, AND OTHER THAN AS SET FORTH IN
SECTION 9 OF THIS AGREEMENT, THE COMPANY MAKES NO GUARANTEE OF ANY TAX
CONSEQUENCES UNDER ANY SECTION OF THE CODE OR STATE TAX LAWS, INCLUDING, WITHOUT
LIMITATION, SECTION 409A OF THE CODE.


11.           NON-COMPETITION; NONSOLICITATION.


(A)           DURING THE TERM AND, IN THE EVENT THAT THE EXECUTIVE’S EMPLOYMENT
IS TERMINATED FOR ANY REASON, THEN FOR A PERIOD OF TWO (2) YEARS FOLLOWING THE
DATE OF TERMINATION THE EXECUTIVE SHALL BE PROHIBITED FROM WORKING (AS AN
EMPLOYEE, CONSULTANT, ADVISOR, DIRECTOR OR OTHERWISE) FOR, ENGAGING IN OR
ACQUIRING OR INVESTING IN ANY BUSINESS HAVING ASSETS ENGAGED IN THE FOLLOWING
BUSINESSES IN NEW ENGLAND AND OTHER JURISDICTIONS IN WHICH THE COMPANY IS
CONDUCTING BUSINESS AS OF THE DATE OF TERMINATION (THE “RESTRICTED
BUSINESSES”):  (I) WHOLESALE MARKETING, SALE, DISTRIBUTION AND TRANSPORTATION OF
PETROLEUM PRODUCTS; (II) THE STORAGE OF PETROLEUM PRODUCTS IN CONNECTION WITH
ANY OF THE ACTIVITIES DESCRIBED IN (I); (III) BUNKERING; AND (IV) THE WHOLESALE
OR RETAIL SALE OR DISTRIBUTION OF PETROLEUM OR GASOLINE PRODUCTS, UNLESS THE
CHIEF EXECUTIVE OFFICER OF THE COMPANY AND THE BOARD APPROVE SUCH ACTIVITY.
NOTWITHSTANDING ANY PROVISION OF THIS PARAGRAPH 11 TO THE CONTRARY, THE
EXECUTIVE MAY (X) OWN UP TO 3% OF A PUBLICLY TRADED ENTITY THAT IS ENGAGED IN
ONE OR MORE OF THE RESTRICTED BUSINESSES AND (Y) WITH THE PRIOR CONSENT OF THE
COMPANY, MAY SERVE AS A DIRECTOR OF AN ENTITY THAT IS ENGAGED IN ONE OR MORE OF
THE RESTRICTED BUSINESSES.  IF ANY COURT DETERMINES THAT ANY OF THE PROVISIONS
OF THIS PARAGRAPH 11 ARE INVALID OR UNENFORCEABLE, THE REMAINDER OF SUCH
PROVISIONS SHALL NOT THEREBY BE AFFECTED AND SHALL BE GIVEN FULL EFFECT WITHOUT
REGARD TO THE INVALID PROVISIONS.  IF ANY COURT CONSTRUES ANY OF THE PROVISIONS
OF THIS PARAGRAPH 11, OR ANY PART THEREOF, TO BE UNREASONABLE BECAUSE OF THE
DURATION OF SUCH PROVISION OR THE GEOGRAPHIC SCOPE THEREOF, SUCH COURT SHALL
HAVE THE POWER TO REDUCE THE DURATION OR RESTRICT THE GEOGRAPHIC SCOPE OF SUCH
PROVISION AND TO ENFORCE SUCH PROVISION AS SO REDUCED OR RESTRICTED.


(B)           DURING THE TERM AND, IN THE EVENT THAT THE EXECUTIVE’S EMPLOYMENT
IS TERMINATED PURSUANT FOR ANY REASON, THEN FOR A PERIOD OF TWO (2) YEARS
FOLLOWING THE DATE OF TERMINATION, THE EXECUTIVE SHALL NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY:


(I)            EITHER INDIVIDUALLY OR ON BEHALF OF OR THROUGH ANY THIRD PARTY,
SOLICIT, DIVERT OR APPROPRIATE OR ATTEMPT TO SOLICIT, DIVERT OR APPROPRIATE, FOR
THE PURPOSE OF ENGAGING IN ANY RESTRICTED BUSINESS, ANY CUSTOMERS OF THE
COMPANY,

7


--------------------------------------------------------------------------------



OR ANY PROSPECTIVE CUSTOMERS WITH RESPECT TO WHICH THE COMPANY HAS MADE A SALES
PRESENTATION (OR SIMILAR OFFERING OF SERVICES).


(II)           EITHER INDIVIDUALLY OR ON BEHALF OF OR THROUGH ANY THIRD PARTY,
DIRECTLY OR INDIRECTLY, SOLICIT, ENTICE OR PERSUADE OR ATTEMPT TO SOLICIT,
ENTICE OR PERSUADE ANY OTHER EMPLOYEES OF OR CONSULTANTS TO THE COMPANY WITHIN
THE IMMEDIATELY PRECEDING 12-MONTH PERIOD OR ANY PARENT OR AFFILIATE OF THE
COMPANY TO LEAVE THE SERVICES OF THE COMPANY OR ANY PARENT OR AFFILIATE FOR ANY
REASON.


12.           CONFIDENTIAL INFORMATION; UNAUTHORIZED DISCLOSURE.


(A)           DURING THE TERM AND FOR THE PERIOD ENDING TWO (2) YEARS FOLLOWING
THE DATE OF TERMINATION, THE EXECUTIVE SHALL NOT, WITHOUT THE WRITTEN CONSENT OF
THE BOARD OF DIRECTORS OF THE COMPANY OR A PERSON AUTHORIZED THEREBY, DISCLOSE
TO ANY PERSON, OTHER THAN AN EMPLOYEE OF THE COMPANY OR A PERSON TO WHOM
DISCLOSURE IS REASONABLY NECESSARY OR APPROPRIATE IN CONNECTION WITH THE
PERFORMANCE BY THE EXECUTIVE OF HIS DUTIES AS THE EXECUTIVE VICE PRESIDENT AND
GENERAL COUNSEL OF THE COMPANY, ANY SECRET, CONFIDENTIAL AND/OR PROPRIETARY
INFORMATION, KNOWLEDGE OR DATA OBTAINED BY HIM WHILE IN THE EMPLOY OF THE
COMPANY OR ANY OF ITS AFFILIATES WITH RESPECT TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES AND THEIR RESPECTIVE BUSINESSES, THE DISCLOSURE OF WHICH HE KNOWS
OR SHOULD KNOW WILL BE DAMAGING TO THE COMPANY OR ANY OF ITS SUBSIDIARIES;
PROVIDED HOWEVER, THAT SUCH INFORMATION, KNOWLEDGE OR DATA SHALL NOT INCLUDE
(I) ANY INFORMATION, KNOWLEDGE OR DATA KNOWN GENERALLY TO THE PUBLIC (OTHER THAN
AS A RESULT OF UNAUTHORIZED DISCLOSURE BY THE EXECUTIVE) OR (II) ANY
INFORMATION, KNOWLEDGE OR DATA WHICH THE EXECUTIVE MAY BE REQUIRED TO DISCLOSE
BY ANY APPLICABLE LAW, ORDER, OR JUDICIAL OR ADMINISTRATIVE PROCEEDING.


(B)           THE EXECUTIVE ACKNOWLEDGES THAT MONEY DAMAGES WOULD NOT BE
SUFFICIENT REMEDY FOR ANY BREACH OF THIS PARAGRAPH 12 BY THE EXECUTIVE, AND THE
COMPANY OR ITS SUBSIDIARIES SHALL BE ENTITLED TO ENFORCE THE PROVISIONS OF THIS
PARAGRAPH 12 BY SEEKING SPECIFIC PERFORMANCE AND INJUNCTIVE RELIEF AS REMEDIES
FOR SUCH BREACH OR ANY THREATENED BREACH.  SUCH REMEDIES SHALL NOT BE DEEMED THE
EXCLUSIVE REMEDIES FOR A BREACH OF THIS PARAGRAPH 12 BUT SHALL BE IN ADDITION TO
ALL REMEDIES AVAILABLE AT LAW OR IN EQUITY, INCLUDING THE RECOVERY OF DAMAGES
FROM THE EXECUTIVE AND HIS AGENTS.


13.           PAYMENT OBLIGATIONS ABSOLUTE.  EXCEPT AS SPECIFICALLY PROVIDED IN
THIS AGREEMENT, THE COMPANY’S OBLIGATION TO PAY THE EXECUTIVE THE AMOUNTS AND TO
MAKE THE ARRANGEMENTS PROVIDED HEREIN SHALL BE ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION, ANY
SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH THE COMPANY
(INCLUDING ITS SUBSIDIARIES) MAY HAVE AGAINST HIM OR ANYONE ELSE.  ALL AMOUNTS
PAYABLE BY THE COMPANY SHALL BE PAID WITHOUT NOTICE OR DEMAND.  THE EXECUTIVE
SHALL NOT BE OBLIGATED TO SEEK OTHER EMPLOYMENT IN MITIGATION OF THE AMOUNTS
PAYABLE OR ARRANGEMENTS MADE UNDER ANY PROVISION OF THIS AGREEMENT, AND THE
OBTAINING OF ANY SUCH OTHER EMPLOYMENT SHALL IN NO EVENT EFFECT ANY REDUCTION OF
THE COMPANY’S OBLIGATIONS TO MAKE THE PAYMENTS AND ARRANGEMENTS REQUIRED TO BE
MADE UNDER THIS AGREEMENT.


14.           SUCCESSORS.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE
BINDING UPON THE COMPANY AND ITS SUCCESSORS AND PERMITTED ASSIGNS AND ANY SUCH
SUCCESSOR OR PERMITTED ASSIGNEE

8


--------------------------------------------------------------------------------


shall be deemed substituted for the Company under the terms of this Agreement
for all purposes. As used herein, “successor” and “assignee” shall be limited to
any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or otherwise, directly or indirectly acquires a
majority of the equity interests of the Company or to which the Company assigns
this Agreement by operation of law or otherwise in connection with any sale of
all or substantially all of the assets of the Company, provided that any
successor or permitted assignee promptly assumes in a writing delivered to the
Executive this Agreement and, in no event, shall any such succession or
assignment release the Company from its obligations thereunder. As used in this
Agreement, “Company” shall mean the Company as herein before defined and any
successor to all or substantially all of its business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.


15.           ASSIGNMENT.  THE EXECUTIVE SHALL NOT HAVE ANY RIGHT TO PLEDGE,
HYPOTHECATE, ANTICIPATE OR ASSIGN THIS AGREEMENT OR THE RIGHTS HEREUNDER, EXCEPT
BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, OR DELEGATE HIS DUTIES OR
OBLIGATIONS HEREUNDER.


16.           GOVERNING LAW.  THE PROVISIONS OF THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.


17.           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE DEFERRED COMPENSATION
AGREEMENT BETWEEN THE PARTIES DATED AS OF THE DATE HEREOF CONSTITUTE THE ENTIRE
AGREEMENT OF THE PARTIES WITH REGARD TO THE SUBJECT MATTER HEREOF, AND CONTAIN
ALL THE COVENANTS, PROMISES, REPRESENTATIONS, WARRANTIES AND AGREEMENTS BETWEEN
THE PARTIES WITH RESPECT TO SUCH SUBJECT MATTER.  WITHOUT LIMITING THE SCOPE OF
THE PRECEDING SENTENCE, ALL UNDERSTANDINGS AND AGREEMENTS PRECEDING THE DATE OF
EXECUTION OF THIS AGREEMENT AND THE DEFERRED COMPENSATION AGREEMENT AND RELATING
TO THE SUBJECT MATTER HEREOF ARE HEREBY NULL AND VOID AND OF NO FURTHER FORCE
AND EFFECT, INCLUDING, WITHOUT LIMITATION, ALL PRIOR EMPLOYMENT AND SEVERANCE
AGREEMENTS, IF ANY, BY AND BETWEEN THE COMPANY AND THE EXECUTIVE.


18.           MODIFICATION.  ANY MODIFICATION OF THIS AGREEMENT WILL BE
EFFECTIVE ONLY IF IT IS IN WRITING AND SIGNED BY THE PARTIES HERETO.


19.           NO WAIVER.  NO FAILURE BY EITHER PARTY HERETO AT ANY TIME TO GIVE
NOTICE OF ANY BREACH BY THE OTHER PARTY OF, OR TO REQUIRE COMPLIANCE WITH, ANY
CONDITION OR PROVISION OF THIS AGREEMENT SHALL BE DEEMED A WAIVER OF SIMILAR OR
DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT
TIME.


20.           SEVERABILITY.  ANY PROVISION IN THIS AGREEMENT WHICH IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION BY REASON OF APPLICABLE LAW SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING OR AFFECTING THE REMAINING PROVISIONS
HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL
NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


21.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.

9


--------------------------------------------------------------------------------



 


22.           WITHHOLDING OF TAXES AND OTHER EMPLOYEE DEDUCTIONS.  THE COMPANY
MAY WITHHOLD FROM ANY BENEFITS AND PAYMENTS MADE PURSUANT TO THIS AGREEMENT ALL
FEDERAL, STATE, CITY AND OTHER TAXES AS MAY BE REQUIRED PURSUANT TO ANY LAW OR
GOVERNMENTAL REGULATION OR RULING AND ALL OTHER NORMAL EMPLOYEE DEDUCTIONS MADE
WITH RESPECT TO THE COMPANY’S EMPLOYEES GENERALLY.


23.           HEADINGS.  THE PARAGRAPH HEADINGS HAVE BEEN INSERTED FOR PURPOSES
OF CONVENIENCE AND SHALL NOT BE USED FOR INTERPRETIVE PURPOSES.


24.           NOTICE.  FOR THE PURPOSE OF THIS AGREEMENT, NOTICES AND ALL OTHER
COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED OR MAILED BY U.S. REGISTERED MAIL,
RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO THE PARTIES AT THEIR
ADDRESSES SET FORTH BELOW, OR TO SUCH OTHER ADDRESSES AS EITHER PARTY MAY HAVE
FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE HEREWITH EXCEPT THAT NOTICES OF
CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON RECEIPT.

If to the Company:

Global GP LLC
P.O. Box 9161
800 South St.
Waltham, Massachusetts 02454-9161
Attention: President and Chief Executive Officer and the Chairman of the Board

with a copies to:

Alan P. Baden
Vinson & Elkins L.L.P.
666 Fifth Avenue
25th Floor
New York, New York 10103

Thomas M. Greene
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
One Financial Center
Boston, MA 02111

If to the Executive:

Edward J. Faneuil
56 Gatewood Drive
Needham, Massachusetts 02492

with a copy to:

Michael A. Hickey
Kirkpatrick & Lockhart Preston Gates Ellis LLP
One Lincoln Street
Boston, Massachusetts 02111

10


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of February 1,
2007.

 

 

GLOBAL GP LLC

 

 

 

 

 

 

 

 

 

By:

/s/Eric Slifka

 

 

 

 

 

Eric Slifka

 

 

 

 

 

President & CEO

 

 

 

 

 

 

 

 

 

EDWARD J. FANEUIL

 

 

 

 

 

 

 

 

 

/s/Edward J. Faneuil

 

 

 

11


--------------------------------------------------------------------------------


 

EXHIBIT A

ADDITIONAL BENEFITS

The Company shall reimburse Executive for all dues, fees and assessments in
connection with Executive’s golf club membership at Pine Brook Country Club.

12


--------------------------------------------------------------------------------